Citation Nr: 0102371	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  93-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected bronchial asthma with chronic 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from June 1991 and February 1996 
rating decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In May 
1993, the veteran was afforded a hearing before the 
undersigned Board Member.  

In September 1997, the Board denied the veteran's claim of 
entitlement to service connection for a low back disorder and 
remanded his claim for service connection for coronary artery 
disease secondary to service-connected bronchial asthma and 
chronic obstructive pulmonary disease (COPD) to the RO.  In 
February 1999, the Board again remanded the veteran's claim 
to the RO for further development, including consideration of 
newly submitted medical evidence.



FINDINGS OF FACT

1 Service connection is in effect for bronchial asthma with 
COPD.

2 Coronary artery disease was not present in service or 
until a number of years following service and is not shown 
to be related to service or to an incident of service 
origin.

3 It is not shown that the veteran developed coronary artery 
disease as a consequence of service-connected disability.




CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service, nor is coronary artery disease proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, in connection with the veteran's 
claim, the regional office obtained all relevant medical 
records and also furnished the veteran a VA examination in 
November 1997 (and Addendum dated August 1999).  Accordingly, 
the Board considers that all necessary notice has been 
furnished and that the VA duty to assist the veteran with 
regard to his claim has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.§§ 5103 and 
5103A).  


Factual Background

Service medical records are entirely negative for report of 
complaints, treatment or diagnoses of coronary artery 
disease.  When examined for discharge, the veteran's 
cardiovascular system and blood pressure were normal.

Post service, service connection for bronchial asthma was 
granted and evaluated as 10 percent disabling since April 
1946.

VA examination reports, dated in April 1991 and November 
1993, are not referable to coronary artery disease.
 
Pertinent VA and private medical records and examination 
reports, dated from 1995 to 2000, are associated with the 
claims file.  A February 1995 VA discharge summary shows that 
the veteran was hospitalized with complaints of progressive 
shortness of breath with wheezing, dry cough and chest pain 
that started five days earlier.  He denied a past medical 
history of coronary artery disease.  The veteran underwent 
cardiac catheterization that showed noncritical disease.  The 
primary diagnosis was COPD and secondary diagnoses included 
angina.  

In March 1995, the veteran was privately hospitalized for 
unstable angina and underwent percutaneous transluminal 
coronary angioplasty (PCTA) to the proximal right coronary 
artery lesion.  Discharge diagnoses included unstable angina 
pectoris, multivessel coronary artery disease, ventricular 
arrhythmia and osteopenia.

In August 1995, the RO granted service connection for COPD 
and evaluated it with the bronchial asthma, continuing the 
previously assigned disability evaluation.

According to August 1995 VA medical records, the veteran's 
asthma was exacerbated with no obvious inciting factors and 
the use of beta blockade should be done with care.  A late 
August pulmonary record assessed asthmatic bronchitis with 
probable superimposed ischemic and/or systolic dysfunction as 
an aggravating factor.  A cardiology consultation record of 
the same date notes the veteran's long history of asthma and 
that he was hospitalized for exacerbation of asthma.  The 
veteran continued to experience chest pain.  The VA examining 
physician said it was difficult to ascertain how much of the 
veteran's symptoms were due to asthma and/or angina, but he 
did have exertional chest pain relieved by NTG 
(nitroglycerin).  

In a December 1995 statement, the veteran asserted that his 
service-connected bronchial asthma aggravated his cardiac 
condition.  The veteran was hospitalized again in December 
1995 for atrial fibrillation.  

In the February 1996 rating action, the RO granted a 60 
disability percent evaluation for bronchial asthma with COPD, 
but denied the veteran's claim for service connection for 
coronary artery disease secondary to service-connected 
bronchial asthma with COPD.

In May 1996, the veteran was privately hospitalized for 
unstable chest pain.  He subsequently underwent a second PCTA 
and angioplasty. 

At his August 1996 personal hearing at the RO, the veteran 
testified that he was initially diagnosed with a cardiac 
problem in 1994 or 1995.  His representative indicated that a 
VA physician at the VA medical center in Riviera Beach, 
Florida advised the veteran that he had pulmonary 
hypertension that caused some of his cardiac problems.  

In its September 1996 supplemental statement of the case 
(SSOC), the RO noted that it "is recognized that as a 
residual of [COPD] in the advance of the disease there can 
become findings of heart involvement, specifically right 
sided.  These findings would be shown by hypertrophy and 
dilation of the right ventricle, culminating in cardiac 
failure. (Merck Manual, 12th ed., p. 603)."

A December 1996 VA discharge summary indicates that the 
veteran was hospitalized with chest pain.  Diagnoses included 
coronary atherosclerosis and COPD.  Private hospital records 
dated the same month reveal that the veteran underwent 
cardiac catheterization.  According to the report of that 
procedure, the veteran appeared to have developed a more 
significant left coronary disease with a subtotal ramus 
intermediate branch that was at a stenosal occlusion and 
thought to cause his anginal syndrome.  Angioplasty was not 
recommended at time, and medication was advised. 

A March 1997 VA general medical examination report diagnosed 
COPD and coronary artery disease.

Pursuant to the Board's September 1997 remand, the veteran 
was afforded a VA cardiovascular examination in November 
1997.  According to the examination report, diagnoses 
included organic heart disease.  The etiology was 
atherosclerotic cardiovascular disease; the anatomy was 
coronary artery disease; and the physiology was stable 
angling pectoris, left, ventricular dysfunction s/p multiple 
PTCA, ventricle ectopy, s/p past spell of paroxysmal atrial 
fibrillation; functional classification III.  COPD was also 
diagnosed.  In the VA examiner's clinical opinion, the 
veteran's ischemic heart disease was "definitely not caused 
by [his] COPD".  The VA doctor further opined that that 
there was no clear-cut evidence that the veteran's underlying 
COPD worsened the veteran's underlying ischemic heart 
disease.

In April 1998, VA hospitalized the veteran with complaints of 
shortness of breath and dyspnea on exertion.  According to 
the discharge summary, his past medical history included 
COPD, asthma and ischemic heart disease.  Principal discharge 
diagnoses included exacerbation of COPD, steroid dependent, 
and acute bronchitis.

Private medical records, dated in October and November 1998, 
show that the veteran had an abnormal stress test.  He 
underwent a PTCA and placement of a coronary stent due to 
unstable angina.

VA medical records, dated in March and April 1999, reflect 
the veteran's hospitalization due to complaints of chest 
pains with exacerbation of asthma.  An admission note is to 
the effect that the veteran had a long history of asthma and 
coronary artery disease with two coronary artery stents 
placed approximately six weeks earlier due to unstable angina 
and a stent placed approximately one year earlier for 
unstable angina.  It was further noted that the veteran's 
asthma deteriorated with withdrawal of atenolol and improved 
with its resumption, possibly secondary to at least an 
element of cardiac asthma.  A March cardiology consultation 
record at admission assessed chest discomfort that may be 
secondary to ischemia or the chest sensation that one got 
from bronchial asthma and severe COPD.  An April record entry 
reflects a VA physician's clinical impression of 
dyspnea/chest pressure due to COPD or myocardial ischemia.  

In an August 1999 Addendum, the VA physician who examined the 
veteran in November 1997 reviewed the medical evidence 
submitted since the VA examination.  The doctor said his 
opinion was unchanged from November 1997.

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
coronary artery disease in service, its incurrence in service 
will be presumed if it was manifest to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the context of claims for secondary service connection, 
there must be medical evidence showing an etiologic 
relationship between the service-connected disability on the 
one hand and the condition said to be proximately due to the 
service-connected disability on the other.  Buckley v. West, 
12 Vet. App. 76, 84 (1998). Here there is no medical evidence 
demonstrating any etiologic relationship between the current 
coronary artery disease and the service-connected bronchial 
asthma with COPD.  See Allen v. Brown, 7 Vet. App. at 448.  
In fact, in November 1997 and August 1999, a VA cardiologist 
found no etiologic relationship between the two disorders.  
Where there is no competent evidence at all showing that the 
service-connected bronchial asthma with COPD caused or 
chronically worsened the coronary artery disease, service 
connection on a secondary basis for the claimed coronary 
artery disease is not warranted.  See McQueen v. West, 13 
Vet. App. 237, 242 (1999) (Consideration of secondary service 
connection under Allen fulfilled where the relevant medical 
opinions show no relationship at all between the service-
connected condition and the condition for which service 
connection is sought.)   

In fact, the Board observes that an August 1995 VA record 
assessed asthmatic bronchitis with probable ischemic or 
systolic dysfunction as an aggravating factor.

In March 1999, a VA hospital admission showed the veteran's 
asthma deteriorated with withdrawal of atenolol and improved 
with resumption of that medication, possibly secondary to at 
least an element of cardiac asthma.  It is clear, however, 
that the Board could rely on this opinion only by resorting 
to conjecture.  However, service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2000).  See also Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
inservice radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

Furthermore, while the September 1996 SSOC indicates that 
right-sided heart disease might be a residual of COPD 
manifested by hypertrophy and dilation of the right 
ventricle, the medical evidence does not reflect such 
findings.  In March 1995, the veteran was reported to have a 
right coronary artery lesion and the December 1996 cardiac 
catheterization report described left coronary disability 
thought to cause the veteran's anginal syndrome.  Moreover, 
in November 1997, the VA cardiovascular examiner indicated 
the physiology of the veteran's heart disease was left-sided.

Accordingly, as it has not been shown that the veteran's 
coronary artery disease is related to service or due to his 
service-connected bronchial asthma with COPD, service 
connection for coronary artery disease secondary to service-
connected bronchial asthma must be denied.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Service connection is denied for coronary artery disease 
secondary to service-connected bronchial asthma with COPD.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

